Title: To Thomas Jefferson from Francis Eppes, 23 April 1824
From: Eppes, Francis
To: Jefferson, Thomas

Poplar Forest
April 23. 24.—I should have written sooner my Dr Grandfather, but being very busy, and like most busy-bodies very thoughtless, I found it extremely easy to rest contented with the continued assurances of your health recieved thro’ the letters of my cousins.—I now write in apprehension of some difficulties with the representatives of my late Father both to obtain your advice, and to learn whether you may have in possession any letter of his expressive of his designs as to my settlement in life. any written corroboration of intentions which I have affirmed and acted upon would be grateful to my feelings, as the executors seem disposed to wring from my grasp all that the law will allow. they now demand a copy of the conveyance made in august last of six negroes, with the intention of disputing the title, or of compelling me to take them in part of the reversionary interest. the deed is worded in consideration of natural affection and “of promises heretofore made”; without specyfying what promise: you consulted Col. Barbour on this head but mentioned the former condition only. I thought it probable, that as the subject has on several occasions been in agitation between you (as to cite one, when the exchange of Pantops for land here was proposed) there might be some letter containing full and explicit views on the subject: some one at least that may serve to convince my mother that the reversion of Pantops is not an ephemeral claim; an idea which seems to hang upon her mind.—this month has been extremely cold & disagreable with us. we have had frequent storms of wind, often accompanied by rain, and several smart frosts. the fruit however is as yet safe. crops of wheat are promising. yours uncommonly fine better than that of Mrs Masely, which is a great point in reputation and profit. some recent sales of tobacco in Lynchburg as high as 10 & 11 dollars: one crop of eight hogsheads very fine averaged 8.50.—the neighbours are all well, and make frequent enquiries about you. they hope that your visit will not be much longer protracted, and that you will give us a larger share of your time. I need not add how much it would gratify me. with my love to you all in which Elizabeth joins I must now conclude. Believe meever & affectionately yrsFrans Eppes.P.S. if it will not be too troublesome I wish you to bring me a little bit of Pyracantha with the root to it. the method of propagation by hows is so tedious & uncertain that I am inclined to rely more on, this tho’ the season may be unfavourable